Mr. Presiding Justice Clark delivered the opinion of the court. In this case recovery was had by the defendants in error against the plaintiffs in error for a commission claimed to have been earned by them in the sale of the residence property of the plaintiffs in error. Only questions of fact are involved. It is the contention of the plaintiffs in error that the sale was one that they had made themselves before the defendants in error had anything to do with the matter, and that this was known to the defendants in error; that the defendants in error were promised a commission only upon the condition that they secured a better price than $17,500, and that the defendants in error were unfaithful in that they did not attempt to procure $22,500 for the property, as they were instructed. It is further charged that the defendants in error did not properly conduct the transaction with the proposed purchaser, in that they offered the property at a lower price than directed to do. The case was tried before the court without a jury. We have carefully examined the abstract of record and briefs and arguments in the case, and are unable to say that the conclusion reached by the trial judge was erroneous. In some particulars the testimony seems to have been conflicting. The trial judge having before him the witnesses was in mnch better position to determine their credibility, respectively, or the lack of it than are we. Affirmed.